Pannell, Presiding Judge.
Complainant, Century Finance Company, brought, in the Civil Court of Fulton County, an action upon a "retail installment contract and security agreement” seeking recovery of principal, interest and attorney fees against John E. Hines and Mary Hines, and using a printed form of complaint where both the singular and plural as to the party or parties defendant are on the form, together with blanks in which the name or names of the defendant or defendants and the various amounts are filled in. While two defendants are named, neither the plural nor singular was otherwise indicated on the form by striking either the plural or singular verbs on the form. The defendants moved to dismiss the complaint because of its failure to comply with local Rule 19 of the Civil Court of Fulton County, which appellant contends in his brief is as follows: "Rule 19. Pleadings and Notices to Produce. All pleadings including traverses and notices to produce, shall be originally typed (not mimeographed); provided, however, that notices to produce and traverses that have *580been printed with the use of a legal type face (Century expanded type), which forms have been approved by the Chief Judge of this Court, may be used by attorneys having a volume of such business.”
Argued May 28, 1975
Decided September 2, 1975.
Kenneth G. Levin, for appellants.
J. Norwood Jones, Lewis N. Jones, for appellee.
The trial judge overruled the motion and certified his ruling for review. Defendants appealed to this court. Held:
Pretermitting the question of whether the ruling of the trial judge should be affirmed for lack of a certificate of, or proof in the record of, the existence of Rule 19, and assuming that such rule exists, the judgment must be affirmed, as a violation of this rule, assuming it does exist, is as to form only and is not cause for dismissal of the complaint.

Judgment affirmed.


Quillian and Clark, JJ., concur.